PER CURIAM.
Charles Godwin appeals the summary denial of his pro se “motion to issue amended uniform commitment document.” Godwin appears to be claiming that the trial court, when sentencing him on felony charges, did not allow credit for all time served. We remand this cause to the trial court with directions either to grant Godwin all the credit time to which he is entitled or to attach sufficient portions of the record to demonstrate that Godwin is not entitled to relief. If the trial court again denies the motion, Godwin must file a timely notice of appeal to obtain further review by this court.
RYDER, C.J., and LEHAN and SAND-ERLIN, JJ., concur.